Citation Nr: 0303012	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  93-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.  

2.  Entitlement to an increased evaluation from an initial 
grant of service connection for PTSD, evaluated as 30 percent 
disabling from November 7, 1996.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.  

By an August 1986 rating decision, the RO declared the 
veteran to be mentally incompetent to manage his own affairs, 
including disbursement of funds without limitation.  See 
38 C.F.R. § 3.353 (1986).  The appellant is the veteran's 
fiduciary.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which had denied an increased evaluation from an 
initial grant of service connection for PTSD.  The Board 
partially disposed of this claim in an April 2001 decision, 
and remanded the sole claim of entitlement to an increased 
evaluation for an initial grant of service connection for 
PTSD, evaluated as 30 percent disabling from November 7, 
1996.  

When the Board again remanded this case for further 
development in November 2001, it also identified an informal 
claim of entitlement to service connection for 
schizoaffective disorder.  On remand, the RO denied that 
claim, from which an appeal has been perfected.  




FINDINGS OF FACT

1.  Medical evidence does not show that the veteran currently 
has a schizoaffective disorder.  

2.  PTSD symptomatology is manifested by not more than 
definite social and occupational impairment; or by more than 
occasional decrease in work efficiency; intermittent periods 
of inability to perform occupational tasks; routine behavior, 
self-care, and conversation normal; depressed mood; moderate 
anxiety; chronic sleep impairment; and mild memory loss.  


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

One claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  The other claim 
involves a request for service connection and there is no 
issue as to whether it is substantially complete.  
38 U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The veteran originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in April 1973.  Accordingly, 
the later informal claim seeking service connection for 
schizoaffective disorder did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
December 1991 letter informing her of the rating decision in 
November 1991, and thus of the evidence or information needed 
to substantiate a claim for an increased evaluation for PTSD.  
In a September 1992 letter, the RO informed her of its 
efforts in obtaining private medical records, and of her 
opportunity to assist in securing those records.  In a May 
1992 statement of the case and in July 1992, February 1993, 
July 1993, October 1993, March 1995, July 1995, June 1997, 
May 1998, and December 1998 supplemental statements of the 
case, after receipt of additional pertinent evidence, the RO 
told the appellant of the criteria for substantiating an 
increased rating, the evidence considered in evaluating the 
claim, and the reasoning in taking the action discussed, 
thereby informing her of the information and evidence 
necessary to substantiate the claim.  

The Board remanded the increased-rating claim in July 1999, 
for the RO to have the appellant provide information as to 
any providers of psychiatric care, including that from a Dr. 
Summers.  The RO requested that information in a July 1999 
letter to the appellant, who responded with information 
needed to contact Dr. Summers.  After receipt of additional 
evidence, the RO issued a June 2000 supplemental statement of 
the case listing the evidence considered, the legal criteria 
for evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  

The Board again remanded the claim in April 2001 so that the 
claim could be rated under a new version of the rating 
criteria.  By a May 2001 letter, the RO informed the 
appellant of the VCAA and of VA's revised duty to assist and 
its enhanced duty to notify.  After the RO issued an August 
2001 supplemental statement of the case, the Board again 
remanded the claim so that VA could obtain outstanding 
VA medical records and afford the veteran a VA psychiatric 
examination.  On remand, the RO again issued a letter, this 
one in April 2002 discussing the requirements of the VCAA.  
The RO also issued a statement of the case in September 2002 
discussing the evidence considered and the analysis employed 
in its determination regarding service connection for 
schizoaffective disorder and a supplemental statement of the 
case in September 2002 identifying the additional evidence 
considered in the PTSD increased-rating claim, the legal 
criteria for evaluating that claim, and the analysis of the 
facts as applied to those criteria.  This statement of the 
case and these supplemental statements of the case thereby 
informed the appellant of the information and evidence 
necessary to substantiate the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Prior to certifying the case to the 
Board, the RO had assembled service, VA, and private clinical 
records concerning the appeal, as well as reports of various 
VA and private examinations.  The Board, in its July 1997 
remand, directed the RO to ask the appellant to complete 
necessary releases for any medical professional or facility 
that had treated the veteran for a psychiatric disorder, 
which the RO did by a July 1999 letter.  The appellant 
responded in August 1999 and September 2000 with some 
records, specifically records from Dr. Summers, and 
information as to several private psychiatrists that had 
treated the veteran; it was noted that another psychiatrist 
that had cared for the veteran had retired and that his 
records were not available.  In April 2001, the Board 
remanded the claim for considered of revised criteria for 
rating PTSD.  In November 2001, the Board again remanded the 
claim for VA clinical or hospital records prepared in August 
and September 1997, which were obtained and received in July 
2002.  The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist in obtaining evidence necessary 
to substantiate the claim for the benefit sought. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the veteran numerous VA examinations 
relevant to both claims, including in August 199, October 
1992, April and June 1995, July 1996, March and October 1997, 
September and October 1998, November 1999, July 2001, and May 
2002. 

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Service Connection for Schizoaffective Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  A veteran who had 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease, 
including psychosis, that manifests to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2002).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection is in effect for PTSD and the question 
here is whether service connection should also be established 
for schizoaffective disorder.  The initial element of any 
service connection claim is whether medical evidence shows 
the veteran currently has the claimed disability.  The record 
includes more than 30 years of psychiatric evaluations of the 
veteran, which have forwarded several different and 
conflicting impressions or diagnoses.  The question is, does 
the veteran currently have schizoaffective disorder?  If so, 
then the analysis will move on to the remaining elements of 
the claim.  If not, then the analysis stops and the claim 
must be denied.  

The service medical records are silent as to any psychiatric 
disorder, and the September 1970 enlistment examination and 
the March 1973 separation examination revealed normal 
psychiatric clinical evaluations and no complaints of a 
psychiatric nature.  Immediately after separation from 
service, a VA examination in June 1973 revealed dependent 
personality disorder.  Later, in August 1994, private 
hospital records included a diagnosis of dependent 
personality.  A personality disorder is not a disease or 
injury with the meaning of VA regulations.  38 C.F.R. 
§ 3.303(c) (2002).  

Between 1980, when a VA examination found adult situational 
reaction manifested by anxiety reaction and depressive 
symptoms, and 1991, the record includes VA and private 
examination and hospital reports presenting a confusing 
diagnostic picture.  Several of these reports identified 
schizophrenia, including a March 1981 private psychiatric 
examination that diagnosed paranoid schizophrenia with 
schizoaffective features.  Thereafter, VA examination in 
March 1985 revealed a diagnosis of anxiety reaction, along 
with the examiner's remark that the diagnosis was difficult 
to determine, with some characteristic symptomatology 
indicating a schizophrenic process and an emotional disorder 
such as conversion hysteria.  VA examination in May 1986 
included a diagnosis of chronic undifferentiated 
schizophrenia, based on the veteran's given history of a 
seven-year history of thought disorder.  

The evidence from 1980 to 1991, though, also included an 
April 1981 VA examination with an impression of depressive 
neurosis with mixed symptoms of anxiety; a September 1981 
civil service medical certificate with a diagnosis of 
depressive neurosis; a November 1981 private psychiatric 
examination indicating severe post-traumatic stress reaction 
with a severe depressive equivalent; and a June 1982 VA 
neuropsychiatric examination diagnosing dysthymic disorder 
(noted to be the same as the previously diagnosed depressive 
neurosis).  The latter examiner commented that the veteran 
was a poor historian, casting in doubt the accuracy of 
diagnoses to this point.  There were, in these reports, 
suggestions of PTSD without any specific diagnosis, and July 
1983 VA clinical records showed situational depression and 
signs of PTSD.  

Thus, in 1991, various reports had characterized the 
veteran's mental health impairment as a personality disorder, 
an anxiety, possibly PTSD, and a depressive disorder, as well 
as schizoaffective disorder.  Through 1993, though, examiners 
generally identified both PTSD and schizophrenia as the 
mental health difficulty descriptive of the veteran's 
condition.  VA examination in August 1991 concluded that the 
veteran exhibited features of both schizophrenia and PTSD, 
based on hallucinations, flashbacks, and dreams that both did 
and did not relate to Vietnam.  The examiner thus assigned 
dual diagnoses of chronic undifferentiated schizophrenia and 
PTSD.  VA hospital records in March 1992 indicated that the 
veteran had a history of PTSD and carried a diagnosis of 
schizophrenia in the past; the resulting diagnosis of 
paranoid schizophrenia appears more as an afterthought than a 
meaningful explanation of the veteran's illness.  Private 
hospital records in July and August 1992 showed a diagnostic 
impression of chronic PTSD based on a history of Vietnam 
experiences, whereas VA examination in October 1992 and VA 
hospital records in April 1993 diagnosed schizophrenia and 
PTSD.  

Then, beginning with private hospital records in August 1994, 
substance abuse was identified and PTSD emerged as the 
principal diagnosis.  The August 1993 private hospital 
reports showed cocaine abuse, along with diagnoses of chronic 
PTSD and dependent personality.  VA examination in April 1995 
indicated a diagnosis of PTSD, though VA psychological 
testing in June 1995 failed provide a definitive statement of 
support for such a diagnosis.  In letters dated in February 
1987, June 1991, July 1993, March 1994, and March 1996, a 
private physician wrote that the veteran had been under his 
psychiatric care for PTSD since about 1981.  VA examination 
in July 1996 diagnosed PTSD based on the veteran's history, 
though psychological testing failed to provide support for 
that diagnosis.  VA hospital records in March 1997 showed 
diagnoses of cocaine and alcohol dependence and chronic PTSD.  
The examiner noted that his symptoms were consistent with 
PTSD, though substance abuse issues should be resolved prior 
to reliable and effective evaluation of PTSD symptoms.  VA 
clinical records in August and September 1997 indicated 
treatment multiple substance abuse problems; PTSD was not 
discussed.  In September 1997, the veteran received a 
certificate attesting to his successful completion of the 
Dual Diagnosis Treatment Program.  VA psychological 
examinations in October 1997 and October 1998 found symptoms 
consistent with PTSD, and VA psychiatric examinations in 
October 1997, September 1998, and November 1999 showed 
diagnoses of PTSD and cannabis/cocaine/alcohol abuse and 
dependence.  

After the diagnosis of schizophrenia and PTSD in the April 
1993 VA hospital records, the record shows a diagnosis of 
schizoaffective disorder on May 1997 VA examination (based on 
the veteran's history) and does not show another diagnosis of 
schizoaffective disorder until VA examination in July 2001.  
That examination included impressions of chronic PTSD, 
schizoaffective disorder, and various substance abuses.  The 
examiner noted that running parallel with PTSD was a history 
of mixed thought/affective disorder, best labeled as 
schizoaffective disorder, depressive type, probably going 
back to 1971.  The examiner concluded that the 
schizoaffective illness was more apparent and clearly 
overshadowed the PTSD symptomatology.  

The Board, noting this in its November 2001 remand, directed 
that a VA examination by a board of two psychiatrists resolve 
the dual diagnosis of PTSD and schizoaffective disorder.  VA 
psychiatric examination in May 2002, signed by two 
psychiatrists, indicated that the claims file was available 
for review and included impressions of chronic PTSD and 
psychosis secondary to substance abuse, although the latter 
impression was uncertain because of questions as to the 
accuracy of the veteran's history.  The examiners affirmed 
the PTSD diagnoses made by many observers and opined that a 
diagnosis of schizoaffective disorder appeared less likely 
than a diagnosis of substance-connected psychotic disorder, 
though even this diagnosis could not be made with certainty 
since it was based on unreliable history provided by the 
veteran.  The accuracy of the history was in question due to 
repeated invalid psychometric test results and because the 
veteran provided few details, said he did not know a lot, and 
minimized his substance abuse despite copious documentation.  
The examiners supported their conclusion of substance-
connected psychosis by referring to the lack of a thought 
disorder, as noted on multiple mental status examinations 
over the years and reference to medical literature 
identifying the lack of a thought disorder as a differential 
point between substance-induced psychosis and schizophrenia.  

This examination, in May 2002, does not diagnosis 
schizoaffective disorder and persuasively explains why such a 
diagnosis is inappropriate.  While other evidence associated 
with the claims file included diagnoses of schizoaffective 
disorder, still other evidence showed findings of service-
connected PTSD, multiple substance abuse, depressive 
disorder, and personality disorder.  Moreover, the May 2002 
examination was conducted by two board certified 
psychiatrists with access to the complete claims file, 
lending the conclusions expressed in that report added 
authority.  A current schizoaffective disorder is a 
prerequisite for service connection, and the absence of a 
current diagnosis of that disorder precludes service 
connection.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizoaffective 
disorder.  

III.  Increased Rating for PTSD

The veteran's PTSD is currently assigned a 30 percent 
evaluation.  In this case, the Board must assess whether an 
initial higher evaluation should be assigned from November 7, 
1996.  Disability evaluations are determined by the 
application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. pt. 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002) (as 
amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

When the appellant initiated a claim seeking an increased 
rating, the criteria for evaluating the mental disorders were 
set forth at 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Under these criteria, a 30 percent evaluation is assigned 
where the evidence shows "[d]efinite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent evaluation required 
evidence demonstrating the "ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
A 70 percent evaluation required evidence showing that the 
"ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  Finally, for a 100 percent evaluation, 
the evidence required that "the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132 (1996).  The term "definite", as used in 
the criteria for a 30 percent evaluation, is "qualitative" 
in character, whereas the other terms are "quantitative" in 
character.  Hood v. Brown, 4 Vet. App. 301 (1993).  
"Definite" is construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more that 
moderate but less than rather large."  VAOPGCPREC 9-93.  

Regulatory changes effective November 7, 1996, amended VA's 
Schedule for Rating Disabilities, 38 C.F.R. pt. 4, including 
the rating criteria for evaluating psychiatric disorders.  
See 61 Fed. Reg. 52,695-702 (October 8, 1996) (codified as 
amended at 38 C.F.R. §§ 4.125 to 4.130 (2002)).  The new 
version of the criteria for Diagnostic Code 9411 provided for 
30, 50, 70, and 100 percent evaluation, based on the 
following criteria:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 2002).  The 
Board must determine which version of the rating criteria, if 
either, is more favorable to this claim from November 7, 
1996, and rate his PTSD under the more favorable version.  

The evidence to be applied in evaluating the claim can be 
summarized as follows:

?	VA hospital records in March 1997 showed the veteran 
was not employed and complained of auditory 
hallucinations, intermittent insomnia, and nightmares.  
He said he had no close friends, used of cocaine within 
the previous two weeks, and consumed alcohol several 
times per week.  Mental status examination was within 
normal limits, with restricted affect and minimal 
anxiety.  The diagnoses were cocaine and alcohol 
dependence and chronic PTSD, with a current GAF score 
of 60 and the highest GAF score in the previous year of 
80.  The examiner noted that the veteran's symptoms 
were consistent with PTSD, though substance abuse 
issues should be resolved prior to reliable and 
effective evaluation of PTSD symptoms.

?	VA examination in May 1997 indicated that the veteran 
was adequately groomed, with fluent speech, euthymic 
mood, appropriate affect, and good memory.  There was 
no looseness of associations, and he denied 
hallucinations or homicidal/suicidal thoughts.  He 
expressed no delusions.  The examiner noted that the 
veteran gave a history that was consistent with 
schizoaffective disorder.  

?	VA clinical records from March to September 1997 
indicated that the veteran underwent treatment multiple 
substance abuse problems.  VA hospital records in 
August and September 1997 showed diagnoses of crack 
cocaine dependence and PTSD, with a GAF score of 80 to 
85.  During this period, suicidal ideation was noted, 
though PTSD was not discussed.  In September 1997, he 
received a certificate attesting to his successful 
completion of the Dual Diagnosis Treatment Program.  

?	VA psychiatric examination in October 1997 indicated 
that the veteran complained of nightmares, auditory and 
visual hallucinations, increased startle response to 
loud noises, and flashbacks.  Mental status examination 
showed him to be appropriately dressed and adequately 
groomed, with no unusual motor activity, flight of 
ideas, identifiable delusions, homicidal or suicidal 
thoughts, or looseness of associations.  He had fluent 
speech, anxious mood, anxious affect, good memory 
recall, adequate judgment, adequate abstract ability, 
and fair insight.  The examiner noted that the veteran 
gave a history consistent with PTSD.  

?	VA psychological examination in October 1997 showed the 
veteran to be cooperative, well groomed, and alert but 
tired, with flat affect and somewhat slurred speech.  
The examiner administered a series of psychological 
tests generally found to be invalid based on his 
responses; there were, though, indications of 
depression, rumination, perceptual distortions, 
hallucinations, appetite disturbance, anxiety, and 
thoughts about death, consistent with a PTSD diagnosis.  
The psychologist noted that, while psychometric data 
should not be used as the sole source of information 
for diagnostic purposes, the test results failed to 
provide clear support for a diagnosis of PTSD, based on 
the invalid nature of the tests.  The veteran, however, 
experienced significant levels of depression and 
anxiety, and the examiner remarked that information 
from this evaluation should be combined with 
psychiatric data in forming a final diagnostic 
impression.  

?	VA psychiatric examination in September 1998 indicated 
that the veteran denied hallucination, delusion, and 
homicidal or suicidal thought.  Mental status 
examination showed him to be well nourished, 
appropriately dressed, and adequately groomed, with 
fluent speech, anxious mood and affect, good recall, 
adequate judgment, fair insight, adequate abstracting 
ability, and no looseness of association or flight of 
ideas.  The claims file was reviewed, and the 
psychiatrist indicated that the veteran acknowledged 
substance abuse and had symptoms of PTSD and substance 
abuse.  The psychiatrist also indicated that it was not 
possible to determine with certainty what effect recent 
use has had on PTSD.  It was noted that the veteran 
claimed to be currently abstinent from substance use 
and that PTSD symptoms continued.  The GAF score solely 
attributed to PTSD was 60.  The diagnoses included 
PTSD, and cannabis and cocaine abuse and dependence.  

?	VA psychological evaluation in October 1998 showed the 
veteran to be late for his appointment, well groomed, 
and apparently sedated.  He had a restricted affect and 
was mildly anxious.  Psychometric testing revealed 
depressive symptoms based on the veteran's responses, 
which included self-loathing and unbearable sadness.  
The examiner noted that, while psychometric data should 
not be used as a sole source of information, these test 
results provided some support for a diagnosis of PTSD.  

?	VA psychiatric examination in November 1999 revealed a 
need for improvement in the veteran's grooming (though 
he did not appear disheveled).  It was noted that the 
veteran made direct eye contact and often had a blank 
stare, looking past the examiner.  He did not respond 
overtly to internal stimuli.  His cooperation was 
limited, which he explained was due to anxiety.  His 
speech was soft in tone and volume, with somewhat 
slowed rate.  He had limited thought output and denied 
current delusions or persecution or grandiosity, 
auditory or visual hallucinations, or suicidal or 
homicidal ideation.  He reported his mood as "not so 
good"; his affect was anxious with limited range.  The 
examiner's impression was that the veteran's 
presentation and performance endorsed the presence of 
symptoms consistent with chronic PTSD without 
improvement since the last examination.  The examiner 
noted that the comorbidity factor of his history of 
multiple substance use on his illness was not clear-
cut.  Though he reported abstinence for a minimum of 
six months, with the progression of his symptoms this 
could indicate a deterioration of his overall status.  
The diagnoses included chronic PTSD and history of 
multiple substance dependence (cocaine, alcohol, and 
marijuana) in remission.  The reported GAF score was 
50, based on DSM-IV criteria and current level of 
functioning.  

?	VA examination in July 2001 showed the veteran to be 
withdrawn, with no eye contact, informal attire, and 
shabby grooming.  He did not cooperate fully, and the 
examiner remarked that this was not due to a desire to 
be evasive or guarded.  He was simply incapable of 
establishing any level of rapport.  He had a depressed 
mood, flat affect, and probably actively hallucinated 
during the interview.  Orientation and memory could not 
be tested due to his marked withdrawal.  Insight was 
poor and judgment was no considered sound.  The 
impression was chronic PTSD, schizoaffective disorder, 
and various substance abuses.  The GAF score was 
currently 35, with a score of 40 the highest in the 
previous year.  The examiner noted that the veteran's 
symptoms - reexperiencing distressing recollections, 
avoidant behavior, increased arousal - were in 
evidence.  Running parallel with PTSD was a history of 
mixed thought/affective disorder, best labeled as 
schizoaffective disorder, depressive type, probably 
going back to 1971.  The examiner remarked that 
schizoaffective illness was more apparent and clearly 
overshadowed the PTSD symptomatology.  

?	VA clinical records in December 2001 indicated that the 
veteran had increased insomnia due to nightmares and 
intrusive thoughts of Vietnam.  He had no suicidal or 
homicidal thoughts, anxious affect and mood.  

?	VA psychiatric examination in May 2002 indicated that 
the claims file was available for review.  The 
impressions included chronic PTSD and psychosis 
secondary to substance abuse, although the latter 
impression was uncertain because of questions as to the 
accuracy of the veteran's history.  His mood was 
euthymic, his affect constricted, his speech normal, 
and his thought goal directed.  His thought content 
showed a considerable lack of detail, which led the 
examiner to conclude that the veteran's history was 
unreliable.  There were no hallucinations observed and 
no suicidal or homicidal ideation.  Abstraction and 
insight were limited and judgment was fair.  The 
examiners affirmed the diagnosis of PTSD and opined 
that a diagnosis of schizoaffective disorder appeared 
less likely than a diagnosis of substance-connected 
psychotic disorder, though even this diagnosis could 
not be made with certainty since it was based on 
unreliable history provided by the veteran.  The 
examiner remarked that the accuracy of the history is 
in question because the veteran provided few details, 
said he did not know a lot, and minimized his substance 
abuse despite copious documentation, and due to 
repeated invalid psychometric test results.  The 
examiners supported their conclusion of substance-
connected psychosis by referring to the lack of a 
thought disorder, as noted on multiple mental status 
examinations over the years and reference to medical 
literature identifying the lack of a thought disorder 
as a differential point between substance-induced 
psychosis and schizophrenia.  The GAF score secondary 
to PTSD alone was 60 both currently and over the 
previous year.  Other factors resulted in a GAF score 
of 50.

With respect to the old version of the criteria for 
evaluating PTSD severity, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), the next higher evaluation (50 percent) requires 
evidence demonstrating the "ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  

The VA hospital records in March 1997 indicated that the 
veteran had no close friends and there is evidence that he 
has not worked.  These findings suggest impairment in the 
ability to establish and maintain effective and favorable 
relationships with others.  Whether that impairment is 
"considerable" is more difficult, for the veteran has 
consistently abused alcohol and drugs to such an extent 
relevant PTSD-related symptoms are obscured by other 
nonservice-connected symptoms.  The March 1997 VA hospital 
records found a restricted affect, but otherwise a mental 
status examination within normal limits and a GAF score of 
60.  The May 1997 VA examination showed similar findings and 
a GAF score of 80-85.  The October 1997 VA psychiatric and 
psychological examinations showed the veteran's anxiety, 
depression, and distortions, but found no delusions, suicidal 
or homicidal ideation, and unimpaired judgment and insight.  
The September 1998 VA examination continued substance abuse, 
with a GAF score of 60 assigned solely due to the service-
connected PTSD.  

The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  A score of 60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  Id.  A scores 
of 80 indicates that "[i]f symptoms are present, they are 
transient and expectable reactions to psychological stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.  A score of 85 indicates "[a]bsent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members)."  Id.  These 
factors are consistent with the current 30 percent evaluation 
assigned (requiring definite social and industrial 
impairment), and do not signify considerable impairment as 
required for the next higher evaluation.  

The November 1999 VA examination included a GAF score of 50, 
which corresponds to "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
This examination showed increased severity of his mental 
condition, including deteriorating grooming habits, anxious 
affect and blank stares, limited cooperation or response to 
stimuli, and lowered speech volume.  The examiner, though, 
indicated that symptoms attributable to PTSD were not easily 
separated from those related to substance abuse.  The VA 
examination in July 2001 showed a continued increase in 
symptomatology, with indications of PTSD, schizoaffective 
disorder, and substance abuse, with a GAF score of 35.  That 
score corresponds to "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . . .)".  But the examiner was not 
able to separate what portion of the score applied to PTSD 
alone and what portion applied to other nonservice-connected 
disorders.  Despite these showings of increased severity, the 
May 2002 examination conducted by two board-certified 
psychiatrists concluded that findings attributable solely to 
PTSD symptomatology warranted a GAF score of 60, far less 
than the scores assigned in November 1999 and July 2001, and 
more in line with the scores in 1997 and 1998 that 
corresponded to the current 30 percent evaluation.  
Therefore, an evaluation in excess of the current 30 percent 
evaluation is not warranted under the old version of 
Diagnostic Code 9411.  

As for application of the evidence to the new version of 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2002), the Board 
must reach a similar conclusion as the evidence charts the 
same route as described above.  In the early hospital and 
examination reports, there is mild or moderate 
symptomatology; later, there is an increase in 
symptomatology, which is finally explained as related to 
nonservice-connected causes.  VA hospital records in March 
1997 and VA examinations in 1997 and 1998 show anxious, flat, 
or restricted affect; fluent speech, a cooperative attitude, 
good memory, adequate judgment and abstract thinking, and a 
mildly anxious mood.  The November 1999 VA examination 
revealed more significant symptoms, including a blank stare 
with an affect of anxious and limited range, slowed speech, 
limited cooperation, and depressed mood.  The July 2001 
examination showed continued increased symptomatology.  The 
GAF scores track these reports, from scores of 60 in 1997 and 
1998, to 50 in November 1999 and 35 in July 2001.  However, 
the May 2002 examiners reported a GAF score of 60, consistent 
with those scores assigned in 1997 and 1998.  An evaluation 
in excess of 30 percent is not warranted based on the new 
version of Diagnostic Code 9411.  

The appellant has argued, in connection with both the old and 
the new versions of the diagnostic criteria, that reasonable 
doubt must be resolved in the veteran's favor.  See 38 C.F.R. 
§ 3.102 (2002) (when evidence is in equipoise).  When it is 
not possible to separate the effects of a service-connected 
disability from a nonservice-connected disorder, she asserts, 
reasonable doubt should be resolved in the veteran's favor 
and such signs and symptoms of a nonservice-connected 
disorder should be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam).  The March 1997, November 1999, and July 
2001 examinations noted GAF scores of 60, 50, and 35, 
respectively, which were not specifically associated only 
with PTSD.  Thus, a portion of those scores accounted for 
non-PTSD symptoms.  Other evidence includes specific 
measurements of the symptomatology solely applicable to PTSD.  
The September 1998 VA examination showed a GAF score of 60 
based solely on PTSD.  The May 2002 VA examination also 
reported a GAF score of 60, and indicated that all other 
symptoms (including substance abuse) resulted in a lower GAF 
score of 50.  While at times the evidence showed a merger of 
symptoms attributable to PTSD and other nonservice-connected 
psychiatric disorders, the record includes evidence that 
permits a finding in this case of PTSD severity not more than 
30 percent.  

The appellant has not argued, nor does any evidence indicate, 
that the veteran's substance abuse problems are a symptom of 
his service-connected PTSD.  Therefore, those symptoms have 
not been considered in evaluating the severity of the 
disability.  Cf. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), rehearing en banc denied, 268 F.3d 1340 (2001).

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for PTSD from November 7, 1996.  


ORDER

Service connection for schizoaffective disorder is denied.  

An increased evaluation from an initial grant of service 
connection for PTSD, evaluated as 30 percent disabling from 
November 7, 1996, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

